          Case 2:19-cv-00845-WB Document 38 Filed 02/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAYLA STOCKDALE,                                           CIVIL ACTION
             Plaintiff,

              v.

ALLSTATE FIRE AND CASUALTY                                 NO. 19-845
INSURANCE COMPANY,
               Defendant.

                                          ORDER

       AND NOW, this 27th day of February, 2020, upon consideration of Plaintiff’s Partial

Motion for Summary Judgment (ECF 33) and Defendant’s Response thereto (ECF 35), and of

Defendant’s Motion for Summary Judgment (ECF 30) and Plaintiff’s Response thereto (ECF

31), IT IS ORDERED that Plaintiff’s Motion for Partial Summary Judgment is GRANTED and

Defendant’s Motion for Summary Judgment is DENIED.

       IT IS FURTHER ORDERED that Plaintiff is entitled, in connection with the injuries

sustained in the June 10, 2017 motor vehicle accident, to recover $300,000 in stacked

underinsured motorist coverage available under the policy of insurance issued by Defendant,

Aetna Fire and Casualty Insurance Company to Mark Sanders and Jacqueline Sanders.



                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
